— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered May 23, 1989, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claim that the court inadequately instructed the jury on the defense theory that the stabbing of the victim was an accident (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818). We decline to review the issue in the exercise of our interest of justice jurisdiction.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Eiber, O’Brien and Ritter, JJ., concur.